DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly amended claims 1, 2, 5 and 8 recite the limitation “the lattice conductivity further being 0.76 W/(m∙K) or less at 20oC”, which is not fully supported by the original disclosure.  The disclosure recites only two examples, Example 1 and Example 2, having a lattice conductivities of 0.76 W/(m∙K)  or less at 20 C.  There is no other disclosure to support this limitation.  Claims 3 and 11-13 are ultimately dependent from claim 1.  Claim 4 requires the limitations of claim 1.  Claims 9 and 10 are dependent from claim 8.

Response to Arguments
Applicant’s arguments, see page 5, filed 9/6/22, with respect to Shen have been fully considered and are persuasive. Shen teaches a lattice thermal conductivity that is always at least 1.4 W(m·K) at 20 C (Fig. 6b and 6c). The newly amended claims require a lattice thermal conductivity of 0.76 W(m·K) or less at 20 C. 
Therefore, the rejection of claims 1-5 and 11 as obvious over Shen has been withdrawn. 

Applicant’s arguments, see pages 6-7, filed 9/6/22, with respect to Radu have been fully considered and are persuasive. Radu does not teach or suggest thermal conductivity or lattice conductivity.   
Therefore, the rejection of claims 1-5 and 8-11 as obvious over Radu has been withdrawn. 

Applicant’s arguments, see page 7, filed 9/6/22, with respect to Zhao have been fully considered and are persuasive.  Zhao does not teach or suggest the instantly claimed time of 4 hours to 100 hours at the required temperature and pressure.
Therefore, the 103 rejection of claims 6 and 7 as obvious over Zhao has been withdrawn. 

Allowable Subject Matter
Claims 6 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Zhao, does not teach or suggest the instantly claimed time of 4 hours to 100 hours at the required temperature and pressure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734